                  Case 18-10627-reg        Doc 205       Filed 12/13/18     Page 1 of 7



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 IN THE MATTER OF:                                             CASE NO. 18-10627

 TRINITY INVESTMENT GROUP LLC,                                 Chapter 11

          Debtor.

               DEBTOR’S MOTION TO APPROVE STIPULATION
     RESOLVING OBJECTION TO MOTION TO ASSUME AND CURE DEBTOR’S
     INTEREST IN REAL ESTATE SUBLEASE REGARDING 1654 S. BYRNE RD.,
         TOLEDO, OH 43614, SIGMA RESTAURANTS, INC. (LANDLORD)

         To:      The Honorable Robert E. Grant, Chief Judge, United States Bankruptcy Court:

         COMES NOW, Trinity Investment Group LLC, Debtor and Debtor-in-Possession, by

counsel, and files its Motion to Approve Stipulation Resolving Objection to Motion to Assume

and Cure Debtor’s Interest in Real Estate Sublease Regarding 1654 S. Byrne Rd., Toledo, OH

43614, Sigma Restaurants, Inc. (Landlord) and states:

         1.       On April 13, 2018, Trinity Investment Group LLC filed for relief under chapter 11

of the United States Bankruptcy Code.

         2.       Pursuant to U.S.C. §§ 1107 and 1108, Trinity Investment Group LLC is operating

and managing its business as a debtor-in-possession.

         3.       Sigma Restaurants, Inc. (“Sigma”) is the Landlord of real estate commonly known

as 1654 S. Byrne Rd., Toledo, OH 43614 upon which the Debtor operates a Subway® restaurant,

pursuant to an assignment of the right to operate as more fully described in Debtor’s Motion to

Assume and Cure Debtor’s Interest in Real Estate Sublease Regarding 1654 S. Byrne Rd., Toledo,

OH 43614, Sigma Restaurants, Inc. (Landlord) (the “Motion”).

         4.       On August 3, 2018, Sigma filed its timely objection to the Motion asserting, inter

alia, that the arrearage stated by the Debtor was incorrect.



32704/000/00858156-1 SMB
                  Case 18-10627-reg         Doc 205      Filed 12/13/18    Page 2 of 7



         5.       Trinity Investment Group LLC and Sigma Restaurants, Inc. have engaged in

negotiations regarding the Motion and Sigma’s Objection and the parties have reached agreement

as set forth below, subject to Bankruptcy Court approval. A copy of their Stipulation Resolving

Objection to Motion to Assume and Cure Debtor’s Interest in Real Estate Sublease Regarding

1654 S. Byrne Rd., Toledo, OH 43614, Sigma Restaurants, Inc. (Landlord) is attached hereto as

Exhibit “A”.

         6.       In summary, the attached Exhibit “A” Stipulation provides as follows:

                  a.       The aforesaid Motion incorrectly stated the amount of the sublease

                           arrearage to be $3,300.00. The parties to this Stipulation hereby stipulate

                           and agree that the correct amount of the arrearage on the sublease pertaining

                           to 1654 S. Byrne Rd., Toledo, OH 43614 is $5,408.34.

                  b.       The parties further agree that this Stipulation resolves all objections of

                           Sigma and that, upon the Bankruptcy Court’s approval of this Stipulation

                           and the Debtor’s Motion to Assume and Cure Debtor’s Interest in Real

                           Estate Sublease Regarding 1654 S. Byrne Rd., Toledo, OH 43614, Sigma

                           Restaurants, Inc. (Landlord), the Debtor shall pay the cure amount of

                           $5,408.34 to Sigma Restaurants, Inc. as a condition precedent to actual

                           assumption.

         7.       The Debtor, Trinity Investment Group LLC, and Sigma Restaurants, Inc. assert that

approval of the Stipulation Resolving Objection to Motion to Assume and Cure Debtor’s Interest

in Real Estate Sublease Regarding 1654 S. Byrne Rd., Toledo, OH 43614, Sigma Restaurants, Inc.

(Landlord) is in the best interest of the Debtor, the bankruptcy estate and its creditors in that its

resolves the issues of the actual arrearage amounts in an economic manner given the rather small



32704/000/00858156-1 SMB                             2
                  Case 18-10627-reg      Doc 205      Filed 12/13/18     Page 3 of 7



amount in controversy thereby avoiding the costs in attorney fees and delays of otherwise resolving

disputes thereon. That is, such resolution efficiently reduces the Debtor’s administration which, in

turn, is beneficial to the Debtor, the Bankruptcy estate, and its creditors.

         WHEREFORE, Debtor requests that the Court enter an order approving the Stipulation

Resolving Objection to Motion to Assume and Cure Debtor’s Interest in Real Estate Sublease

Regarding 1654 S. Byrne Rd., Toledo, OH 43614, Sigma Restaurants, Inc. (Landlord) and for all

other relief just and proper in the premises.

                                                 Respectfully submitted,

                                                 HALLER & COLVIN, PC

                                                 /s/ Daniel J. Skekloff
                                                 Daniel J. Skekloff (#146-02)
                                                 444 E. Main Street
                                                 Fort Wayne, IN 46802
                                                 Telephone: (260) 426-0444
                                                 Facsimile: (260) 422-0274
                                                 E-mail: dskekloff@hallercolvin.com
                                                 Attorney for Debtor




32704/000/00858156-1 SMB                          3
                  Case 18-10627-reg   Doc 205      Filed 12/13/18    Page 4 of 7



                                 CERTFICATE OF SERVICE

       The undersigned, who is duly admitted to practice in the State of Indiana and before the
Court, hereby certifies that a copy of the above and foregoing was transmitted electronically
through the Bankruptcy Court’s ECF System, on December 13, 2018, to the following:

Leonard W. Copeland                                 Daniel A. Cox
Nancy J. Gargula                                    WOOD & LAMPING LLP
Office of the United States Trustee                 600 Vine Street, Suite 2500
One Michiana Square, Suite 555                      Cincinnati, OH 45202
100 E. Wayne Street                                 Attorney for General Electric Credit Union
South Bend, IN 46601
                                                    Norman A. Abood
Adrian L. Halverstadt III                           101 Broadcast Building
DeLANEY HARTBURG ROTH                               136 N. Huron Street
   & GARROTT LLP                                    Toledo, OH 43604-1139
533 Warren Street                                   Attorney for Sigma Restaurants, Inc.
P.O. Box 269
Huntington, IN 46750
Attorney for Bippus State Bank

       The undersigned further certifies that a copy of the above and foregoing was sent by first
class United States mail, postage prepaid on December 13, 2018, to the following:

Trinity Investment Group LLC
c/o James E. Miller, II, President
P.O. Box 495
Bluffton, IN 46714

                                              /s/ Daniel J. Skekloff
                                              Daniel J. Skekloff (#146-02)




32704/000/00858156-1 SMB                       4
                  Case 18-10627-reg       Doc 205     Filed 12/13/18     Page 5 of 7



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 IN THE MATTER OF:                                       CASE NO. 18-10627

 TRINITY INVESTMENT GROUP LLC,                           Chapter 11

          Debtor.

  STIPULATION RESOLVING OBJECTION TO MOTION TO ASSUME AND CURE
 DEBTOR’S INTEREST IN REAL ESTATE SUBLEASE REGARDING 1654 S. BYRNE
      RD., TOLEDO, OH 43614, SIGMA RESTAURANTS, INC. (LANDLORD)

         To: The Honorable Robert E. Grant, Chief Judge, United States Bankruptcy Court:

         COMES NOW, Trinity Investment Group LLC, Debtor, and Sigma Restaurants, Inc.,

Landlord, each by their respective counsel, and hereby submit their Stipulation resolving Sigma

Restaurants, Inc.’s Limited Objection to the Debtor’s Motion to Assume and Cure Debtor’s

Interest in Real Estate Sublease Regarding 1654 S. Byrne Rd., Toledo, OH 43614, Sigma

Restaurants, Inc. (Landlord). Said parties stipulate as follows:

         1.        Trinity Investment Group LLC (“Debtor”) filed for relief under chapter 11 of the

United States Bankruptcy Code on April 13, 2018, and has continued as Debtor-in-Possession

since that date.

         2.        Sigma Restaurants, Inc. (“Sigma”) is the Landlord of real estate commonly known

as 1654 S. Byrne Rd., Toledo, OH 43614 upon which the Debtor operates a Subway® restaurant,

pursuant to an assignment of the right to operate as more fully described in Debtor’s Motion to

Assume and Cure Debtor’s Interest in Real Estate Sublease Regarding 1654 S. Byrne Rd., Toledo,

OH 43614, Sigma Restaurants, Inc. (Landlord) (the “Motion”).

         3.        The aforesaid Motion was filed by the Debtor on July 20, 2018.

         4.        On August 3, 2018, Sigma filed its timely objection to the Motion.




32704/000/00858156-1 SMB
                                                                            EXHIBIT "A"
                  Case 18-10627-reg       Doc 205      Filed 12/13/18    Page 6 of 7



         5.       The aforesaid Motion incorrectly stated the amount of the sublease arrearage to be

$3,300.00. The parties to this Stipulation hereby stipulate and agree that the correct amount of the

arrearage on the sublease pertaining to 1654 S. Byrne Rd., Toledo, OH 43614 is $5,408.34.

         6.       The parties further agree that this Stipulation resolves all objections of Sigma and

that, upon the Bankruptcy Court’s approval of this Stipulation and the Debtor’s Motion to Assume

and Cure Debtor’s Interest in Real Estate Sublease Regarding 1654 S. Byrne Rd., Toledo, OH

43614, Sigma Restaurants, Inc. (Landlord), the Debtor shall pay the cure amount of $5,408.34 to

Sigma Restaurants, Inc. as a condition precedent to actual assumption.

STIPULATED this 13th day of December, 2018 by:

 /s/ Daniel J. Skekloff                                  /s/ Norman A. Abood
 Daniel J. Skekloff (#146-02)                            Norman A. Abood (0029004)
 HALLER & COLVIN, PC                                     101 Broadcast Building
 444 E. Main Street                                      136 N. Huron Street
 Fort Wayne, IN 46802                                    Toledo, Ohio 43604-1139
 Telephone: (260) 426-0444                               Telephone: (419) 724-3700
 Facsimile: (260) 422-0274                               Facsimile: (419) 724-3701
 E-mail: dskekloff@hallercolvin.com                      Email: norman@nabood.com
 Attorney for Debtor                                     Attorney for Sigma Restaurants, Inc.




32704/000/00858156-1 SMB                           2
                  Case 18-10627-reg   Doc 205      Filed 12/13/18    Page 7 of 7



                                 CERTFICATE OF SERVICE

       The undersigned, who is duly admitted to practice in the State of Indiana and before the
Court, hereby certifies that a copy of the above and foregoing was transmitted electronically
through the Bankruptcy Court’s ECF System, on December 13, 2018, to the following:

Leonard W. Copeland
Nancy J. Gargula
Office of the United States Trustee
One Michiana Square, Suite 555
100 E. Wayne Street
South Bend, IN 46601

Adrian L. Halverstadt III
DeLANEY HARTBURG ROTH
   & GARROTT LLP
533 Warren Street
P.O. Box 269
Huntington, IN 46750
Attorney for Bippus State Bank

Daniel A. Cox
WOOD & LAMPING LLP
600 Vine Street, Suite 2500
Cincinnati, OH 45202
Attorney for General Electric Credit Union

       The undersigned further certifies that a copy of the above and foregoing was sent by first
class United States mail, postage prepaid on December 13, 2018, to the following:

Trinity Investment Group LLC
c/o James E. Miller, II, President
P.O. Box 495
Bluffton, IN 46714

                                              /s/ Daniel J. Skekloff
                                              Daniel J. Skekloff (#146-02)




32704/000/00858156-1 SMB                       3
